Citation Nr: 0939832	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-13 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for residuals, prostate 
cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 Regional Office (RO) in 
St. Louis, Missouri rating decision, which denied the claims 
on appeal.

The Board notes the Veteran requested a hearing before the 
Board in his April 2005 substantive appeal form, but withdrew 
the hearing request in September 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges that he has diabetes mellitus, type II, 
and residuals of prostate cancer as a result of in-service 
exposure to herbicides, specifically Agent Orange, while 
serving aboard the U.S.S. Regulus (AF 57) off the coast of 
Vietnam.  Having reviewed the claims file, the Board finds 
that additional development is necessary prior to the 
adjudication of these claims.
 
Initially, the Board notes that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.307(a)(6)(iii) (2008).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
affirmed VA's interpretation of the above language to require 
a servicemember's presence at some point on the landmass or 
inland waters of Vietnam in order to benefit from the above 
regulation's presumption.  Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008). 
 
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2008).  Such diseases include, among others, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes).  38 C.F.R. § 3.309(e) (2008).

In this case, the record does not reflect the Veteran's 
presence in the Republic of Vietnam or inland waters of 
Vietnam.  Thus, the presumptive provisions discussed above do 
not apply.  The Board notes, however, that the Federal 
Circuit has held that a claimant is not precluded from 
establishing service connection for a disease averred to be 
related to herbicide exposure, as long as there is proof of 
such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).   In order to establish direct service 
connection for a disability, there must be (1) medical 
evidence of the current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  Accordingly, the Board will consider 
service connection on a presumptive and direct basis.

In this regard, the Veteran acknowledges that he did not go 
ashore in Vietnam, but rather, argues that his ship was in 
close enough proximity to Vietnam so as to result in everyone 
aboard being exposed to herbicide from spraying aircraft.  He 
also argues that food and other supplies were brought on 
board, which likely had been exposed to herbicides in 
Vietnam.  As a lay person, however, the Board believes that 
he is not competent to offer an opinion on complex medical 
questions, such as offering an opinion that the activities he 
described would lead to a sufficient degree of exposure to 
herbicides, or any degree of exposure, so as to cause or 
contribute to his current disabilities.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

It must also be noted, however, that the Veteran stated in 
August 2004 and again in April 2006 that his treating VA 
physician at the Mt. Vernon, Missouri CBOC has specifically 
attributed the Veteran's current disabilities on appeal to 
exposure to Agent Orange or some other incident of service.  
The Board observes the claims file includes no VA treatment 
records after February 2004.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, given the Veteran's claims that his treating 
physician has directly attributed his current disabilities on 
appeal to in-service Agent Orange exposure or some other 
incident of military service, the Board finds that all of the 
Veteran's VA treatment records dated after February 2004 
should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
current disabilities on appeal from the 
VAMCs in Shreveport, LA and Fayetteville, 
AR and from the CBOC in Mt. Vernon, MO, 
from February 2004 to the present.  Any 
negative responses should be documented in 
the file and the Veteran must be provided 
with an opportunity to provide such 
medical records.

2.  The RO/AMC is free to undertake any 
additional development deemed necessary 
following the receipt and review of the 
additional treatment records.  Thereafter, 
readjudicate the claim.  If one or both of 
the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
to the Veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


